Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151790                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  MARK A. ROSEMAN and LUZATER                                                                                         Justices
  ROSEMAN,
            Plaintiffs-Appellees,
  v                                                                 SC: 151790
                                                                    COA: 314650
                                                                    Wayne CC: 11-011214-NO
  CITY OF DETROIT,
            Defendant,
  and
  MUKASH PATEL, DENNIS STOKES, and
  WILLIAM McPHERSON
           Defendants-Appellants.

  _________________________________________/

        By order of February 5, 2016, the parties were directed to file supplemental briefs
  addressing whether the plaintiffs’ claims are barred by the exclusive remedy provision of
  the Worker’s Disability Compensation Act (WDCA). On order of the Court, the
  supplemental briefs having been received, the application for leave to appeal the May 7,
  2015 judgment of the Court of Appeals is again considered and, pursuant to MCR
  7.305(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court
  of Appeals and we REMAND this case to the Wayne Circuit Court for the court to
  consider whether it has subject matter jurisdiction to hear the plaintiffs’ claims pursuant
  to MCL 418.131(1) and MCL 418.827(1).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2016
           s0414
                                                                               Clerk